7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 17
Case 1:21-cv-00306-JJM-PAS Document 2 Filed 07/26/21 Page 1 of 2 PagelD #: 66

AQ 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

 

  

for the
ARAN &L Cnxerah
s 1, Crreizah”
Noon eu cmananY —_
4 ) Civil Action No.
Ms (weDrae ih SIE PRICE tA

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

1am a plaintiff or petitioner in this case and declare that 1 am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

Tn support of this application, T answer the following questions under penalty of perjury:
eH

1. fincarcerated. | am being held at: MicEEL ON ht HOUS CF Correa

Ifemployed there, or have an account in the institution, I have attac is document a statement certified by he
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any

institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

2. if not incarcerated, If] am employed, my employer’s name and address are:

My gross pay or wages are: § Oo __, and my take-home pay or wages are: $ OC) _ per

(specify pay period)

3. Other Income. \n the past 12 months, I have received income from the following sources (check all that apply}:

‘,

(a) Business, profession, or other sel&employment O Yes No
(b) Rent payments, interest, or dividends O Yes ONo
(c) Pension, annuity, or life insurance payments TT Yes No
(d) Disability, or worker's compensation payments cl Yes “No
{e) Gifts, or inheritances O Yes CNNo
(f) Any other sources O Yes o No

Ifyou answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 18
Case 1:21-cv-00306-JJM-PAS Document 2 Filed 07/26/21 Page 2 of 2 PagelD #: 67

AD 240 (Rev. O70) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

4. Amount of money that I have in cash or in a checking or savings account: $ _ ()

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or

thing of value that | own, including any item of value held in someone elses name (describe the property and its approximate
value)?

DAO pegs

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
ihe amount of the monthly expense):

UA |
yr “

7, Names (or, if under 18, initials only) ofall persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.

Date Wool VW NEW ARISAD. CARL UCC

Applicant's signature

N@cr FZKND 3 EL KC iso)

Printed name

  
